Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 6, 9 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009222523A to Matsumura Takashi (hereinafter “Matsumura”) in view of U.S. Patent Application Publication No. 2011/0115503 A1 to Chou et al. (hereinafter “Chou”).

Regarding Claim 1, Matsumura teaches a wireless communication device (see tire pressure monitoring system that is capable of transmitting sensor data wirelessly as indicated at Figs. 6, 7 that comprises the pressure sensor device 1, Fig. 1, see page 6, lines 8 – 26), the device comprising: 
a pressure sensor configured to generate a first signal in response to a pressure variation (see pressure detection capacitor 10, Figs. 1 and 2, see abstract at page 1, see also description at page 3 lines 23 - 25);
a variable offset capacitor (see reference capacitance capacitor group 3, Fig. 1), the capacitance value of which is controlled digitally (see reference capacitance capacitor group 3 which includes a plurality of switches (i.e. 310 – 31n-1) and capacitors (320 – 32n-1) as seen at Fig. 1 and the signals for controlling the opening/closing operations of the switches 310 – 31(n-1) are controlled through the output terminal 47 of the control circuit 45, see description at page 3, lines 23 – 38, thus the capacitance value of the reference capacitance capacitor group 3 is controlled digitally and meets the claimed invention), wherein the variable offset capacitor (3, Fig. 1) is coupled in parallel with the pressure sensor (see arrangement at Fig. 1 showing parallel arrangement of the variable capacitor group 3 and the pressure sensor 10); and 
a first analog-to-digital converter (ADC) (see comparator 40, Fig. 1, see also page 3, lines 23 – 30 as well as page 5 showing examples of output of a comparator as either H or L, thus serving as an ADC converter) coupled to the variable offset capacitor (see arrangement at Fig. 1 showing the variable capacitor 3 coupled to the comparator (i.e. ADC) 40) and configured to convert the first signal (see signal from the pressure sensor 10 as being coupled to the ADC 40, Fig. 1) to a digital signal (see arrangement at Fig. 1), 
wherein the pressure sensor (10) comprises a capacitive pressure sensor (see pressure detection capacitor 10, Fig. 1) and the first ADC (40, Fig. 1).
Even though Matsumura teaches a sensor device comprising the ADC as indicated above and further having a low-capacity battery by utilizing a reduced current consumption (see page 6, last paragraph), Matsumura is silent regarding the first ADC comprising a low-resolution and low-power ADC.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a low-resolution and low power ADC, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The modification allows for a low power consumption and improved hardware cost.
Matsumura as modified above teaches the claimed invention except for wherein the variable offset capacitor and the capacitive pressure sensor are coupled to non-identical bias-voltage supplies.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use non-identical bias voltage supplies instead of the Vref1 of Matsumura, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Newin v. Erlichman, 168 USPQ 177 (BdPatApp&Int 1969).
In addition, Chou, in the field of capacitance measurement circuits, teaches that it is common to use a pressure measurement circuit (see capacitance measurement circuit 100A, Fig. 2) wherein the variable offset capacitor (see DAC 130A, Fig. 2, which can be considered as the claimed “variable offset capacitor”, which comprises the capacitors and switches arranged in parallel to the sensor capacitor CS) and the capacitive pressure sensor (see sensor capacitor CS, Fig. 2) are coupled to non-identical bias-voltage supplies (see arrangement at Fig. 2 illustrating capability of two separate voltage supplies as VREF1 and VREF2, thus reading on the invention as claimed, see paragraphs [0018], [0026] – [0028]).
Therefore, it would have been an obvious matter of design choice, to one having ordinary skill in the art before the effective filing date of the claimed invention, to incorporate two separate or non-identical bias voltage supplies of Chou into Matsumura, since applicant has not disclosed that having non-identical bias-voltage supplies solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the separate voltage supplies VREF1 and VREF2 of Chou (in addition, see instant application at paragraph [0018] stating “The variable offset capacitance 215 is coupled to a bias-voltage source Vs2, which can be equal or the same as the bias-voltage source Vs1”, see also paragraph [0022] of the instant application as filed).  The modification allows for a more stable and sensitive capacitance based pressure sensor.

Regarding Claim 10, Matsumura teaches an apparatus (see abstract, Figs. 1, 2) comprising: 
a variable offset capacitor (see reference capacitance capacitor group 3, Fig. 1), the capacitance value of which is controlled digitally (see reference capacitance capacitor group 3 which includes a plurality of switches (i.e. 310 – 31n-1) and capacitors (320 – 32n-1) as seen at Fig. 1 and the signals for controlling the opening/closing operations of the switches 310 – 31n-1 are controlled through the output terminal 47 of the control circuit 45, see description at page 3, lines 23 – 38, thus the capacitance value of the reference capacitance capacitor group 3 is controlled digitally and meets the claimed invention), wherein the variable offset capacitor (3, Fig. 1) is coupled in parallel with a pressure sensor (see arrangement at Fig. 1 showing parallel arrangement of the variable capacitor group 3 and the pressure sensor 10); 
a buffer circuit coupled to the variable offset capacitor (even though Matsumura does not explicitly state a buffer circuit, Matsumura teaches a switch 23 connected to the variable offset capacitor 3 as indicated at Fig. 1, thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize the switch 23 as a buffer circuit since the switch circuit is capable of isolating input from output thus serving as a buffer circuit); and 
an analog-to-digital converter (ADC) (see comparator 40, Fig. 1, see also page 3, lines 23 – 30 as well as page 5 showing examples of output of a comparator as either H or L, thus serving as an ADC converter) coupled to the buffer circuit (see arrangement at Fig. 1 showing the switch 23 that is capable of being coupled to the comparator 40) and configured to convert a first signal (see signal from either the pressure sensor 10 and/or 23 and/or 3 as being coupled to the ADC 40, Fig. 1) to a digital signal (see arrangement at Fig. 1), 
wherein the pressure sensor (10) comprises a capacitive pressure sensor (see pressure detection capacitor 10, Fig. 1) configured to generate a first signal in response to a pressure variation (see pressure detection capacitor 10, Figs. 1 and 2, see abstract at page 1, see also description at page 3 lines 23 - 25), and the ADC (40) is configured to provide a digital signal to be used for controlling the variable offset capacitor (see output of the comparator 40 (i.e. either High or Low as indicated at page 5), being fed into the input of the control circuit 45 and output 47 of the control circuit 45 used for controlling the opening/closing operations of the switches 310-32n-1 as described at page 3, lines 23 – 38, hence reading on the invention as claimed).  
Matsumura as modified above teaches the claimed invention except for the variable offset capacitor and the capacitive pressure sensor are coupled to non-identical bias-voltage supplies.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use non-identical bias voltage supplies instead of the Vref1 of Matsumura, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Newin v. Erlichman, 168 USPQ 177 (BdPatApp&Int 1969).
In addition, Chou, in the field of capacitance measurement circuits, teaches that it is common to use a pressure measurement circuit (see capacitance measurement circuit 100A, Fig. 2) the variable offset capacitor (see DAC 130A, Fig. 2, which can be considered as the claimed “variable offset capacitor”, which comprises the capacitors and switches arranged in parallel to the sensor capacitor CS) and the capacitive pressure sensor (see sensor capacitor CS, Fig. 2) are coupled to non-identical bias-voltage supplies (see arrangement at Fig. 2 illustrating capability of two separate voltage supplies as VREF1 and VREF2, thus reading on the invention as claimed, see paragraphs [0018], [0026] – [0028]).
Therefore, it would have been an obvious matter of design choice, to one having ordinary skill in the art before the effective filing date of the claimed invention, to incorporate two separate or non-identical bias voltage supplies of Chou into Matsumura, since applicant has not disclosed that having non-identical bias-voltage supplies solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the separate voltage supplies VREF1 and VREF2 of Chou (in addition, see instant application at paragraph [0018] stating “The variable offset capacitance 215 is coupled to a bias-voltage source Vs2, which can be equal or the same as the bias-voltage source Vs1”, see also paragraph [0022] of the instant application as filed).  The modification allows for a more stable and sensitive capacitance based pressure sensor.

Regarding Claim 2, Matsumura as modified above teaches the claimed invention except for a power consumption of the low-power ADC is within a range of about 4-9 pWatt, and a resolution of the low-resolution ADC is within a range of about 12-15 bits.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an ADC having power consumption within a range of about 4-9 and a resolution within a range of about 12-15 bits, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).  The modification allows for a low power consumption and hardware cost.

Regarding Claim 3, Matsumura as modified above teaches the claimed invention except for the first ADC comprises a medium-speed ADC having a speed within a range of about 20-25 Hz.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an ADC having a speed within a range of about 20-25 Hz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).   

Regarding Claims 4 and 13, Matsumura as modified above teaches wherein the digitally controlled variable capacitor comprises a digital-to-analog converter (DAC) circuit (see circuitry comprising capacitance 320 – 32n-1 as well as switches 310 – 31n-1 at Fig. 1, and the output 47 from the controller 45 controlling the switches thus serving as an DAC, see also similar circuitry (i.e. 6 bits DAC, 214) of the instant application at Fig. 2).  

Regarding Claim 6, Matsumura as modified above teaches a gain stage (see switch 23, Fig. 1, even though Matsumura does not explicitly state a gain stage, Matsumura teaches a switch 23 connected to the variable offset capacitor 3 as indicated at Fig. 1, thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize the switch 23 as a gain stage since the switch circuit is capable of isolating input from output thus serving as a gain stage, see also specification of the instant application at paragraph [0017] describing examples of gain stage 224 as an amplifier or a buffer, thus the switch can reasonably read on the claimed gains stage) coupled between the DAC (3) circuit and the first ADC (see arrangement at Fig. 1).  

Regarding Claim 9, Matsumura as modified above teaches the claimed invention except for wherein the wireless communication device comprises a smart phone or a smart watch. However, Matsumura teaches the communication to include wireless communication as described at page 6, lines 22 - 26 therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the device comprising a smart phone or a smart watch, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 11, Matsumura as modified above teaches the claimed invention except for wherein the ADC comprises a low-power ADC, wherein a power consumption of the low-power ADC is within a range of about 4-9 pWatt.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use low power ADC with power consumption being in the range of about 4-9 pWatt, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).  The modification allows for a low power consumption and hardware cost.

Regarding Claim 12, Matsumura as modified above teaches the claimed invention except for wherein the ADC comprises a low-resolution ADC, wherein a resolution of the low-resolution ADC is within a range of about 12-15 bits.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an low-resolution ADC having a resolution within a range of about 12-15 bits, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).  The modification allows for a low hardware cost.

Regarding Claim 14, Matsumura as modified above teaches wherein the DAC circuit (3, Fig. 1 comprising the capacitors and switches as shown) is configured to receive a digital control signal (control signal 47, Fig. 1) from a control module (see arrangement at Fig. 1 showing output 47 from the control circuit 45 being used to control the DAC 3, see page 3, lines 23 – 38).  

Regarding Claim 15, Matsumura as modified above teaches wherein the control module (45) is configured to generate the digital control signal (47) based on a digital output signal of the ADC (see output of comparator 40 used as an input to the control circuit 45, see page 3, lines 23 – 38).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schuurmans (U.S. 2012/0328129 A1) teaches control of a microphone having an array of capacitor-switch units in parallel with the output of a microphone and the circuit having an analog to digital converter (see Figure 3).
Tsuruoka et al. (U.S. 5,992,240) teaches pressure detecting apparatus for measuring pressure based on detected capacitance.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861